DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on June 25, 2021, claims 1-3, 5, 7-11 and 13 were amended, and claims 4, 6 and 12 were cancelled. Claims 1-3, 5, 7-11 and 13 are currently pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaowen et al. (Xiaowen, CN 105158958) in view of Kim et al. (Kim, US 10,073,315) and Fujita et al. (Fujita, US 2013/0027654).
Re claim 1: Xiaomen discloses a patterned Jight-adjusting glass, comprising
two oppositely disposed light-transmitting conductive plates, each of the plates comprising a substrate 1 and an electrode layer 5 disposed on a surface opposite to the substrate, and
 an adjusting area packaged between the light-transmitting conductive plates 1, 

if a voltage is not applied between the light-transmitting conductive plates 1, the negative liquid crystals are arranged in a single domain perpendicular to the light-transmitting conductive plates 1 (Fig. 2); and if the voltage is applied between the light-transmitting conductive plates 1, the negative liquid crystals are arranged in a multi-domain parallel to the light-transmitting conductive plates 1 (Figs. 3 and 4) (see Abstract, and Patent Translate, lines 209-214).
Xiaowen does not disclose that at least one of the two electrode layers has a pattern.
As shown in Fig. 1, Kim discloses a display device comprising a polymer layer 140 and a liquid crystal 150 disposed between two substrates 100 and 110 facing each other, wherein the lower substrate 100 comprises a first electrode layer 120 and the upper substrate 110 comprises a second electrode layer 130 (col. 3, lines 10-15).
Kim further discloses that, in a case in which the display device is a passive matrix drive type (e.g., no TFT, no sub-pixels), the first electrode 120 may be disposed parallel to each other in the form of a stripe, and the second electrode 130 may be disposed parallel to each other in the form of a stripe crossing the first electrode 120 (col. 3, lines 46-51).
Accordingly, it is obviously applicable to the light-adjusting glass of Xiaowen in order to provide a patterned light-adjusting glass in which at least one of the two electrode layers has a pattern. It is known in the art that a certain desired display can be transmitted by manipulating the patterned electrodes to satisfy an intended application.
Thus, as taught by Kim, it would have been obvious to one having skill in the art at the time the invention was made to provide a patterned light-adjusting glass in which at least one of the two electrodes has pattern in order to achieve a certain desired display to satisfy an intended application.

It is noted that the monomer is considered as a photopolymerizable liquid crystal monomer since it is polymerized to form a polymer network and the liquid crystals are dispersed in the polymer network as shown above. In addition, the application does not specify what includes in the photopolymerizable liquid crystal monomer.
Kim does not discloses that the light is ultraviolet light; however, it is known in the art that UV light is commonly used to polymerize the polymer in the liquid crystal mixture.
Kim discloses that the liquid crystal mixture further comprises a dichroic dye molecule dispersed in the polymer network (col. 3, lines 52-53, col. 4, lines 58-63, and col. 8, lines 62-64).
However, Xiaowen as modified in view of Kim does not explicitly disclose that a ratio of the negative liquid crystals, the photopolymerizable liquid crystal monomer, the photoinitiator and the dichroic dye is 96.38 : 3 : 0.5 : 0.12.
Fujita discloses a liquid crystal composition or mixture comprising negative liquid crystals, photopolymerizable liquid crystal monomer (polymerizable compound), photoinitiator and dichroic dye so as to satisfy desirable characteristics and to obtain a liquid crystal device exhibiting an excellent performance (paragraphs 3, 16 and 82-84),
wherein a preferred ratio of the dichroic dye is in the range of approximately 0.01% by weight to approximately 10% by weight of the liquid crystal composition (paragraph 82),
wherein a preferred ratio of the photopolymerizable liquid crystal monomer is approximately 0.05% by weight or more and approximately 10% by weight or less of the liquid crystal composition (paragraph 84), and

Accordingly, if a ratio of the dichroic dye is 0.12, a ratio of the photopolymerizable liquid crystal monomer is 3, and a ratio of the photoinitiator is 0.5 (or 0.1667% by weight of the photopolymerizable liquid crystal monomer, which is 3), a ratio of the negative liquid crystals is 100 - (0.12+3+0.5) = 96.38.
This satisfies the claimed ratio of the negative liquid crystals, the photopolymerizable liquid crystal monomer, the photoinitiator and the dichroic dye, which is 96.38 : 3 : 0.5 : 0.12.
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further employ a liquid crystal mixture in which that a ratio of the negative liquid crystals, the photopolymerizable liquid crystal monomer, the photoinitiator and the dichroic dye is 96.38 : 3 : 0.5 : 0.12 in order to satisfy desirable characteristics and to obtain a liquid crystal device exhibiting an excellent performance.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set up a ratio of the negative liquid crystals, the photopolymerizable liquid crystal monomer, the photoinitiator and the dichroic dye as 96.38 : 3 : 0.5 : 0.12, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art in order to satisfy desirable characteristics and to obtain a liquid crystal device exhibiting an excellent performance. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It is also noted that the limitation “A patterned light-adjusting glass” in preamble has not given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Re claim 2: The patterned light-adjusting glass according to claim 1, wherein Xiaowen discloses that the electrode layer 5 is an ITO electrode (Patent Translate, paragraph 29, lines 191-197).
Re claims 3 and 11: The patterned light-adjusting glass according to claims 1 and 2 respectively, wherein Kim discloses that the two electrode layers 120 and 130 both have patterns, and the patterns of the two electrode layers are different (col. 3, lines 46-51).
Re claim 5: The patterned light-adjusting glass according to claim 4, Xiaowen discloses that opposite surfaces of the two light-transmitting conductive plates 1 are coated with vertical alignment layers (Patent Translate, lines 209-211).
Re claims 7 and 13: The patterned light-adjusting glass according to claims 6 and 12 respectively:
Xiaowen discloses that the dichroic dye molecule is at least one of an azo dye and an anthraquinone derivative (Patent translate, paragraph 13, line 87). As known in the art, the azo dye and anthraquinone dye have rod-like molecular shape.
Thus, it is obvious that a size of the dichroic dye molecule in a direction parallel to the light-transmitting conductive plates is not equal to that in a direction perpendicular to the light-transmitting conductive plates.
Re claims 8-10: Claims 8-10 are product-by-process claims. Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ964, 966 (Fed. Cir. 1985) (See MPEP 2113).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
July 26, 2021